Citation Nr: 0204897	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran had active duty for training from September 1976 
to May 1977 and subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hypertension and an 
acquired psychiatric disorder. 

In March 1998, the Board remanded the two new and material 
issues for further development.  In an October 2001 rating 
decision, the RO held that new and material evidence had been 
submitted to reopen the claim of service connection for 
hypertension and service connection was granted.  A 10 
percent disability rating was assigned, effective from 
February 26, 1996.  The veteran has not expressed 
disagreement with the effective date of grant of service 
connection for hypertension or the assignment of a 10 percent 
disability rating.  As to the matter of an acquired 
psychiatric disorder, the RO did not reopen that claim.  
Thus, that issue is still on appeal. 

As stated below, the claim of service connection for an 
acquired psychiatric disorder is reopened.  The Board is 
undertaking additional development on the issue of service 
connection for an acquired psychiatric disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewed your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.




FINDINGS OF FACT

1.  To the extent necessary to determine whether the claim 
for service connection for an acquired psychiatric disorder 
should be reopened, VA has met its duty to notify and assist 
the veteran.

2.  In the June 1984 Board decision, service connection was 
denied for an acquired psychiatric disorder on the basis that 
there was no evidence of a current disability.

3.  The additional evidence added to the record since June 
1984 bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The decision of the Board in June 1984 denying the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is final.  38 U.S.C. § 4004 (1982) (now 
38 U.S.C.A. 7104 (West 1991 & Supp. 2001)); 38 C.F.R. 19.104 
(1983). 

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In the June 1984 Board decision, service connection was 
denied for an acquired psychiatric disorder on the basis that 
there was no evidence of a current disability.  The evidence 
of record at the time of that decision is reported below and 
includes most of the service medical records; private medical 
records from G. W. Fralin, M.D., dated from July 1981 to 
August 1982; and a July 1983 statement of 
D. Hoback, M.D.

Service medical records associated with the claims file at 
the time of the June 1984 Board decision were a November 1975 
enlistment examination report and treatment records from the 
veteran's period of active duty for training.  During the 
November 1975 examination, she denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
loss of memory or amnesia; she reported that she did not know 
whether she had had nervous trouble of any sort.  The 
psychiatric evaluation was normal.  On November 28, 1976, the 
veteran reported that she had a week-long cough with 
dizziness and nervousness.  She indicated that she felt 
nervous when she was dizzy and was unable to sleep.  She 
underwent a physical examination; a psychiatric disorder was 
not diagnosed.  On December 3, 1976, the veteran complained 
of a nervous stomach with symptoms of a pulling feeling in 
the upper quadrant.  The impression was nervous stomach.  On 
December 16, 1976, it was noted that the veteran was taking 
Valium twice a day.  On March 1, 1977, she reported that she 
had had increased blood pressure, and it was noted that she 
took Valium, as the occasion required.  A psychiatric 
evaluation was not performed, and the assessment was 
borderline blood pressure.

Dr. Fralin's treatment records show that in 1981 and 1982, 
the veteran had complaints of "nerves" and was taking 
Valium.

Dr. Hoback's statement reflects that the veteran was first 
seen in March 1983 and was treated and given medication for 
"nerves." 

The evidence received since the June 1984 Board decision 
includes the following: VA medical records dated from April 
1985 to November 1990; records of W. Ward, M.D., dated from 
August 1989 to April 1998; a transcript of November 1997 
Travel Board hearing held at the RO; and additional service 
medical records.  

In June 1996, VA received records from Dr. Ward, dated from 
November 1990 to May 1995.  These records show that the 
veteran took Valium from December 1990 to May 1995.  Also, in 
October 1993 an assessment of depression was made.  

At her November 1997 Travel Board hearing, the veteran 
submitted VA medical records dated from April 1985 to 
November 1990.  Those records show that in April 1985 she was 
taking Valium as needed.  In June 1986, she reported that she 
had marital problems and thoughts about the death of a friend 
in 1984.  After a physical examination, the diagnoses were 
insomnia, anxiety and rule out organic depression.  She 
referred for a neuropsychiatric consultation.  At the 
consultation, she reported that she was depressed over the 
death of a girlfriend and her marital problems.  The Axis I 
diagnoses were adjustment disorder with mixed mood, 
marital/money problems, and Valium ingestion for the past six 
years.  Although she agreed to a brief period of therapy, the 
records do not indicate that she followed through.  In August 
1989, she reported that she took Valium for her nerves as 
needed.  The assessments included probable anxiety.  In 
September 1989, the assessments again included probable 
anxiety. 

At the November 1997 Travel Board hearing, the veteran 
testified that her nervous problems had begun in service when 
she had a nervous stomach and that she had continuously taken 
medication, including Valium, for such problems after that 
episode.  Transcript.

In March 1998, the Board remanded the case to the RO to 
obtain VA and private medical records.

In April 1998, VA received additional records regarding 
treatment by Dr. Ward.  The records submitted show treatment 
from November 1981 to July 1982 and from October 1988 to 
April 1998.  The new records show that in November 1981 it 
was noted that the veteran had been taking Valium for several 
years and that she continued to take Valium through April 
1998.  Also, in October 1988 she reported having a lot of 
anxiety.  

In July 1998, the RO received medical records from the Salem, 
Virginia, VA Medical Center.  Most of those records had been 
previously submitted by the veteran.  An additional 
consultation sheet dated in September 1989 reflects that the 
veteran was referred to the VA social services department and 
that provisional diagnoses included nervousness.

The RO received additional service medical records in 
November 1999, some of which were not in the record at the 
time of the June 1984 Board decision.  The new service 
medical records include copies of April 1977 and October 1981 
physical examination reports.  The veteran underwent the 
April 1977 physical examination before leaving active duty 
for training in mid-May 1977.  During that examination, she 
reported denied a history of frequent trouble sleeping and 
loss of memory or amnesia, and indicated that she had had 
nervous trouble and that she did not know if she had had 
depression or excessive worry.  The psychiatric evaluation 
was normal.  During her quadrennial physical examination for 
the Army Reserve, performed in October 1981, she reported 
that she had had nervous trouble and denied having had 
frequent trouble sleeping, depression or excessive worry, and 
loss of memory or amnesia.  It was noted that she was 
"nervous" and took Valium once or twice a day but had never 
been hospitalized.  The psychiatric evaluation was normal.  



Legal Criteria

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C. § 4004 (1982) (now 38 U.S.C.A. 7104 
(West 1991 & Supp. 2001); 38 U.S.C.A. § 5108 West 1991). 

Subsequent to the Board's March 1998 remand, the United 
States Court of Appeals for the Federal Circuit held in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), that the test for 
new and material evidence formulated by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) was invalid, and that, 
instead, the Secretary's regulatory definition contained in 
38 C.F.R. § 3.156(a) was controlling.  Hodge, 155 F.3d at 
1361-64.

Effective August 29, 2001, 38 C.F.R. § 3.156(a) was amended 
with regard to the definition of new and material evidence.  
However, the revised definition only applies to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,629-30 (August 29, 2001).  Because the veteran's claim was 
filed before August 29, 2001, the old definition of new and 
material evidence applies in this case.  New and material 
evidence under the old definition means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration; that is neither cumulative nor redundant; and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of evidence presented since 
the last final disallowance of the claim, the newly presented 
evidence does not need to be probative of all of the elements 
that are required to award a claim, but instead needs to be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  In this case, the veteran needs to present 
evidence that she has an acquired psychiatric disorder.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  See 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The regulations 
pertaining to this claim merely implement the VCAA of 2000 
and do not provide any rights other than those provided by 
the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

The RO considered the veteran's claim under the new 
regulations as noted in the October 2001 supplemental 
statement of the case, and the Board finds that, to the 
extent necessary in respect to applications to reopen a 
previously denied claim, VA has met its duty to notify and 
assist the veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. at 45,630-32 (to be codified as 
amended at 38 C.F.R § 3.159).  

The VA medical records and Dr. Ward's records are new and 
material evidence.  This evidence does shows that the veteran 
has continued to take Valium and to have problems with her 
"nerves," and also reflects that there have been some 
diagnoses of acquired psychiatric disorders.  This additional 
evidence bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  Therefore, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  As noted above, the Board 
is undertaking additional development on the issue of service 
connection for an acquired psychiatric disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).


ORDER

New and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder having been 
received, the application to reopen the claim is granted.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

